GERARD, J.
Action for rent for apartment from. September 15, to September 30, 1907. Lease made by former owner to defendant was from June 15, 1906, to September 30, 1907; rent payable in monthly payments of $60 each, on 1st of month during term, in advance. Plaintiff took title to premises May 15, 1907, and an assignment of lease and ■“all rights in unexpired term” from the former landlord, one Kilpatrick.
Defendant swears he paid Kilpatrick in advance for May rent, and thereafter, on or about the 1st of each month, paid plaintiff for that month in advance. Checks about 1st of June, July, August, and September corroborate this. Defendant admits he owes Kilpatrick, former owner, for one half month’s rent for November, 1906, and which he withheld because of dispute. Plaintiff produced no assignment of rent due Kilpatrick. Defendant was justified in paying May rent in advance on 1st of May to former owner, and has since paid plaintiff according to the terms of the lease.
Judgment should be reversed, and new trial ordered, with costs to appellant to abide the event. All concur.